DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Fig. 4b corresponding to claim(s) 1-14 and 16-19 in the reply filed on 4/13/22 is acknowledged.
Claim(s) 15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 6/4/21. These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because implied phrase “embodiment” is used.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting over claims 1-20 of co-pending application 16/020,018.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 16 of the present application encompass claims 1, 10 and 17 of co-pending application 16/020,018.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.

Instant Application
16/020,018
Claim 1. A method for decoding digital video content, the method comprising: receiving, by a residual decoder, media data that includes a coded optimized residual vector and a codebook index that corresponds to the coded optimized residual vector; receiving, by the residual decoder, metadata that defines one or more characteristics of an original residual vector that is to be decoded from the coded optimized residual vector; decoding, by the residual decoder, the coded optimized residual vector to produce the original residual vector; retrieving, by a vector quantization decoder, from a codebook, a codebook vector identified by the codebook index; and generating, by the vector quantization decoder, a particular original vector by adding the original residual vector to the codebook vector.
Claim 10. A method for encoding digital video content, the method comprising: vectorizing a compressed digital video stream to produce a plurality of vectors; generating a residual vector for a particular one of the plurality of vectors; removing zeros from the residual vector to create an optimized residual vector; entropy coding the optimized residual vector to produce a coded optimized residual vector; storing, in a storage facility, metadata that includes at least one of (a) a length of the coded optimized residual vector and (b) a length of each dimension of the coded optimized residual vector; and storing, in the storage facility, media data that includes an index corresponding to a codebook vector that was used to generate the residual vector.


It would have been obvious to one skilled in the art at the time of the invention was made in recognizing that the entire process of decompressing and decoding any compressed and coded signal is merely the reverse procedure of the encoding process.  Furthermore, it should be self-evident to one skilled in the art that the adaptive predictive decoder is an art-recognized equivalent structure to an adaptive predictive encoder and is designed to be used along with a similar but in reverse sequence predictive decoder. Claims 8 and 16 of the instant application are similarly analogous with claims 10 and 17 the co-pending application 16/020,018 respectively. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function in reverse. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
Claim(s) 1-14 and 16-19 is/are allowed upon overcoming the above rejection
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1, 8 and 16 discloses  a method for decoding digital video content, the method comprising: receiving, by a residual decoder, media data that includes a coded optimized residual vector and a codebook index that corresponds to the coded optimized residual vector; receiving, by the residual decoder, metadata that defines one or more characteristics of an original residual vector that is to be decoded from the coded optimized residual vector; decoding, by the residual decoder, the coded optimized residual vector to produce the original residual vector; retrieving, by a vector quantization decoder, from a codebook, a codebook vector identified by the codebook index; and generating, by the vector quantization decoder, a particular original vector by adding the original residual vector to the codebook vector. 
The closest prior arts Li and Furbeck discloses optimized residual vector and codebook index but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Li. (US 2013/0342357), discloses low delay complex lossless compression.
2.	Furbeck (US 2010/0330937), discloses encoding optimization with perceptual weighting.
3.	Kadono et al. (US 2004/0174278), discloses variable length coding and decoding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485